Case 2:18-cv-05098-JMA-SIL Document 24 Filed 09/09/20 Page 1 of 1 PageID #: 215




           CIVIL CAUSE FOR STATUS CONFERENCE (Tel)

BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 9/9/2020       TIME: 4:02 PM                          TIME IN COURT: 10 Mins.

CASE:          Tortomas v. Pall Corporation
               2:18-cv-05098-JMA-SIL

APPEARANCES:          For Plaintiff:   Steven John Moser

                      For Defendant: Anshel Joel Kaplan, Gina Renee Merrill            FILED
                                                                                       CLERK
FTR:
                                                                             9/9/2020 4:24 pm
☒       Case called.                                                               U.S. DISTRICT COURT
☒       Counsel present for all sides.                                        EASTERN DISTRICT OF NEW YORK
☐       Briefing schedule set.                                                     LONG ISLAND OFFICE
                Moving papers served by:
                Response:
                Reply:
                • Moving party is responsible for filing the fully briefed motion on ECF and
                    providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☐       Jury selection and trial scheduled for
☐       A further telephone conference is scheduled for              and will be conducted through
        the AT&T teleconference center. Parties shall dial 1-877-873-8017 and enter access code
        4785432# at the prompt.
☒       Other: The Court directs that Counsel for Plaintiff and Counsel for Defendant shall
        confer with their respective clients and file a letter on ECF by 9/18/2020 as to how they
        intend to proceed with this action.
